Citation Nr: 1132050	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-06 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from May 1990 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  As such, he was scheduled for a hearing in December 2010, but failed to report.  The Veteran subsequently requested a new hearing, but he failed to present good cause for having missed his previously scheduled hearing, and his petition for a new hearing was denied.

The Board observes that the Veteran was initially represented by the Veterans of Foreign Wars (VFW).  However, in April 2011, the VFW revoked their representation of the Veteran at his request.  The Veteran subsequently submitted a statement stating that he wished to represent himself.  As such, no representative is of record at this time.

The Board also notes that additional evidence consisting of VA treatment records was received after certification of the case to the Board.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304 (2010).  However, such records only reflect current diagnoses of an acquired psychiatric disorder, which is duplicative of the evidence already of record.  Therefore, the Board finds such additional evidence to be not pertinent to the issues on appeal and, as such, may proceed with the issuance of a decision.

The Board recognizes that the Veteran has claimed entitlement to service connection for PTSD and depression, which were both previously denied in a May 1995 rating decision; however, the record shows an additional diagnosis of adjustment disorder.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen. Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD and depression.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claims of service connection for PTSD and depression pursuant to Clemons as entitlement to service connection for an acquired psychiatric disorder, to include such disorders.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for PTSD and depression in a May 1995 rating decision.  The Veteran was notified of the decision, but did not file an appeal.

2.  Evidence received since the time of the May 1995 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD and depression.

3.  The evidence of record does not support the conclusion that an acquired psychiatric disorder, to include PTSD and depression, either began during or was otherwise caused by the Veteran's military service.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision denying entitlement to service connection for PTSD and depression is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2010)].

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for PTSD and depression. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board is reopening the Veteran's claims of entitlement to service connection for PTSD and depression and, therefore, no further action is required to comply with the VCAA and the implementing regulations pertaining to such application to reopen, to include the Kent elements.

With respect to the Veteran's underlying claim of entitlement to service connection, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2008 letter, sent prior to the initial unfavorable decision issued in May 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for an acquired psychiatric disorder; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran caused or witnessed an accident in which three people were injured during service and there is no indication that his acquired psychiatric disorder is related to service.  In this regard, the Veteran has only claimed that his acquired psychiatric disorder is the result of the alleged accident.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of psychiatric symptomatology since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for PTSD and depression was denied in a May 1995 rating decision which is now final as the Veteran did not submit a timely appeal.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2010)].  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for PTSD and depression was initially denied by a May 1995 rating decision, which found that the Veteran's claim was not well-grounded.  Specifically, the RO determined that there was no record of a psychiatric disorder that was chronic and subject to service connection.  The Veteran did not appeal.

At the time of this rating decision, the evidence of record included the Veteran's assertion that he had an emotional disturbance due to an accident involving three other soldiers in June 1992.  Service treatment personnel records were also of record.  Such records confirmed that the Veteran was a mechanic.  On his separation examination in January 1993, the Veteran was found to be psychiatrically normal.  He did report nervous trouble on his medical history survey completed in conjunction with his separation examination.  However, the medical officer indicated that this notation was in reference to the loss of the Veteran's finger, which had been amputated in approximately 1974 (it was noted that the Veteran had been rejected by the marines in the early 1980's on account of his finger).  

Service personnel records showed that the Veteran generally received good evaluations, including in June 1992.  In December 1992, he was absent without leave (AWOL) on several occasions and was reprimanded.  It was noted in a military police report in December 1992 that the Veteran had become involved in drugs as he was charged with possession of a controlled substance (cocaine), larceny, and being AWOL.  A December 1992 memorandum noted that he had been evaluated in September 1992 by the Alcohol and Drug Abuse Prevention and Control Program.  It was noted that the Veteran had relapsed into cocaine use three times between his enrollment in the rehab program in September 1992 and December 1992 when the decision was made that the Veteran could not be rehabilitated and should be discharged from service.

Also of record was a request for an upgrade of the Veteran's discharge status to honorable which was dated in April 1994.  The Veteran stated that he did not start to have a problem with drugs until he was involved in an auto accident where he ran over some individuals.  He stated that after the accident he had trouble dealing with the fact that he had almost killed someone and he started using drugs to deal with his feelings.

Based on the foregoing evidence, the RO concluded in the May 1995 rating decision that the Veteran's claim was not well-ground as there was no record of a psychiatric disorder that is chronic and subject to service connection.  

In January 2008, the Veteran filed to reopen his previously denied claim.  VA treatment records were obtained, which revealed that the Veteran had abused crack cocaine since 1989.  In March 2003, the Veteran was noted to have cocaine dependence in early remission.  His other Axis I diagnoses included alcohol dependence, marijuana dependence, tobacco dependence, and an adjustment disorder.  He has also been diagnosed with a depressive disorder.  In November 2004, the Veteran was discharged from a VA psychiatric hospitalization, at which time his diagnoses were noted to include major depressive disorder and PTSD.

As noted, the Veteran's claim was previously denied because it was not well-grounded as there was no record of a psychiatric disorder that is chronic and subject to service connection.  Since that time, the Veteran has been diagnosed with PTSD and with depression.  This information is new in that it was not previously of record and it is considered material in that it addresses one of the fundamental components of service connection, namely a currently diagnosed psychiatric disability.  As such, the information is considered to raise a reasonable possibility of substantiating the Veteran's claim; and the Veteran's claim is therefore reopened.

III.  Service Connection

The Board will now proceed with a review of the Veteran's claim on a de novo basis.  As the AOJ considered his claim on the merits in the January 2009 statement of the case and specifically indicated that such constituted a de novo review, the Board finds no prejudice to the Veteran in adjudicating the merits of his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
PTSD

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

As discussed above, the Veteran was diagnosed with PTSD by VA in August 1994 based on his report of an in-service accident while working on a truck.  As such, the Veteran has a diagnosis based on his reported stressor.  The analysis thus turns to a discussion of the reported stressor and whether it can be corroborated.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  However, in this case, there is no evidence to suggest that the Veteran was ever in combat, and the Veteran's reported stressor is not combat-related.  As such, this presumption is not applicable.

Recent amendments to the regulation have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended during the course of the Veteran's appeal to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
However, in this case, the stressor that the Veteran has asserted caused his PTSD does not fit the criteria provided in 38 C.F.R. § 3.304(f)(1).  The Veteran has asserted that his reported stressor involved fear of hostile military, but the stressor he described involved only the allegation of a motor vehicle accident which reportedly occurred in the United States.  There was no foreign enemy or terrorist action alleged.  As such, the Veteran's reported stressor clearly does not fit within either the language or the intended purpose of the revised regulations, and therefore, this presumption is not applicable.

It is also noted that the Veteran was not diagnosed with PTSD while in service, as he was specifically found to be psychiatrically normal at his separation examination despite his complaints of nervous trouble.

38 C.F.R. § 3.304(f)(4) also provides additional types of evidence that may be considered in the case of in-service personal assault, including evidence such as records from law enforcement, rape crisis centers, mental health counseling centers, etc.  However, the reason for allowing these alternative forms of evidence is the fact that personal assaults are often not reported.  Conversely, the Veteran's reported stressor is not a personal assault; but rather is an alleged accident in service, which the Veteran reports was investigated by the military police.  This is precisely the type of incident for which a report or some form of documentation would be reported.  As such, the provisions governing the adjudication of PTSD in the case of personal assault are not applicable in this case.

The Board must therefore look to the evidence of record to determine whether it corroborates the Veteran's reported stressor.  The Veteran has reported being disturbed by an incident which he alleges occurred in approximately June 1992.  

In an August 1994 VA treatment record, the Veteran asserted that his problems began in 1991 when he was working as a mechanic.  He stated that a vehicle he was responsible for accidentally ran over three of his fellow soldiers.  The Veteran reported that none of the men died, but one soldier was reportedly rendered blind, and the Veteran reported holding one man in his arms as he waited for emergency care.  He stated that he has continued to reexperience this accident and he avoids being in garages as a result.  The Veteran asserted that he had been using cocaine and alcohol prior to the incident, but that he dramatically increased his use afterward.  

In September 2009, the Veteran wrote that, in approximately June 1992 at Ft. Polk he was involved in an accident in which 3 people were injured when a 2.5 ton truck that they were working on moved.  The Veteran asserted that he was "nervous" on his separation physical because of this incident.  The Veteran identified two soldiers who were allegedly injured and indicated that the military police investigated the incident.

Based on the Veteran's assertions, the RO made numerous information requests in an effort to find any record that would corroborate the Veteran's reported stressor.  The RO contacted the National Archives and Records Administration (NARA), and the U.S. Army Combat Readiness and Safety Center.  A search was also made of the U.S. Army Accident Reports from Ft. Polk from June 1991 until July 1992, but no mention was made of an incident such as the one described by the Veteran.  The Center for Unit Records Research (CURR) was also contacted, but they could not corroborate the Veteran's account.  CURR recommended that a request be made to the U.S. Army Crime Records Center at Ft. Belvoir, and a request was sent.  However, the Crime Records Center found no record of such an incident.

As such, despite numerous searches, no record has been found that substantiates the Veteran's assertions of a motor vehicle accident in June 1992 at Ft. Polk.

The Board acknowledges that in making all determinations, full consideration must be given to the lay assertions that are of record.  A layperson is considered competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, as discussed, the only evidence of the occurrence of the Veteran's reported stressor is through his own testimony.  However, the Board simply does not find the Veteran to be credible.  The Veteran has had a history of committing crimes involving deception.  For example, while in service, the Veteran stole his roommate's truck and ATM card.  It has also been noted in VA treatment records (such as in August 2004) that he was incarcerated for stealing checks.  

Coincidently, the first time the Veteran is on record describing the alleged accident is after he was discharged and in connection with an attempt to upgrade his discharge in order to file for VA disability benefits.  The Board notes that having an interest in the outcome of a proceeding may affect the credibility of testimony; and the Veteran clearly has an interest in this proceeding.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this case, the only evidence of an accident at Ft. Polk in 1992 that involved the Veteran is his own statements.  However, all of these statement came after the Veteran was discharged from service, and many were provided in direct connection with the Veteran's claim for disability benefits.  There is no evidence of record from while the Veteran was actually in service recounting a motor vehicle accident.  This includes the Veteran's service personnel and treatment records.  As noted, the first allegation of this accident appeared more than a year after the Veteran separated from service, and it appeared in connection with his petition for an upgrade of his discharge.  The Veteran has attempted to argue that he marked nervousness on his medical history survey completed in conjunction with his separation examination because of this incident.  However, the medical officer clearly addressed this notation with the Veteran at his separation examination, but the Veteran indicated that it was in regard to his amputated finger.  As such statements were made contemporaneous with the indication that he was experiencing nervous trouble, the Board accords greater probative value to his in-service statements. 

The Veteran clearly has a monetary interest in this proceeding, and his past behavior has demonstrated that he is capable of committing crimes involving deception, to include larceny.  The Veteran also lied to investigators, telling them that his roommate had loaned him his ATM card with authorization to withdraw $30.  However, in a sworn statement to the Base Provost Marshal, the roommate stated that he never agreed to loan the Veteran his ATM card or authorized the Veteran to withdraw any money.
 
The Veteran has submitted a number of statements identifying the stressful event which he believes is responsible for his PTSD; however, no additional evidence, despite extensive searching from all available sources, has corroborated his statement.  The fact that no corroborating records have been found weighs heavily in this decision.  The Veteran has asserted that an accident occurred during the 1990's in which three soldiers were seriously injured and which occurred on a base in the United States.  Given the seriousness of the injuries alleged, a report of some kind would be expected to have been written; yet no such record has been found.  

As such, given the Veteran's history of dishonesty and participating in crimes involving deception, and the absence of any supporting documentation, the weight of evidence does not support a finding that the Veteran is sufficiently credible such that his testimony alone can corroborate his reported stressor.

Unfortunately, no records of the incident has been found.  Thus, because the Veteran's reported stressor has not been corroborated, the criteria for service connection for PTSD have not been met, and the Veteran's claim is therefore denied.


Acquired psychiatric disorder, other than PTSD 

The Veteran has also filed a claim for service connection for an acquired psychiatric disability, other than PTSD.  However, for the following reasons, this claim also must fail.

While the Veteran believes that his acquired psychiatric disorder is the result of his military service, there is no record of the Veteran seeking any psychiatric treatment while in service.  He was seen in counseling during service, but this was in conjunction with his problems with substance abuse; and an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  See 38 C.F.R. § 3.301.

The Veteran did report nervousness on his medical history survey completed in conjunction with his separation physical.  However, the medical officer indicated that this was in connection with the amputation of the Veteran's finger, which had occurred many years prior to service.  The Veteran was specifically found to be psychiatrically normal on his separation physical.

Following service, the Veteran first filed for service connection for depression and an emotional disturbance in 1995.  VA treatment records from 1994 show that the Veteran was diagnosed with cocaine and alcohol dependency. 

In August 2004, a VA doctor wrote that the Veteran's substance abuse could predispose him to mood disorders, although it was felt that the Veteran continued to have symptoms even during remission.  It was noted that the Veteran had developed a very maladaptive coping mechanism since his father's death of self-medicating with alcohol for depressive and anxiety symptoms.  In another treatment record from August 2004, it was noted that the Veteran's depressive symptoms predated service, dating to when his father was hit and killed by a drunk driver.

In March 2006, it was noted that the Veteran had a history that was significant for depression that was in large part attributable to his longstanding substance abuse.

The fact remains, that of the three primary criteria for service connection, the Veteran has met only one with regard to his acquired psychiatric disorder, other than PTSD.  That is, the Veteran has a current disability.  However, his claims file is otherwise void of evidence that such a disability began during service, as service treatment records are silent for any complaints of or treatment for a psychiatric disability.  Moreover, no medical professional has ever even suggested that an acquired psychiatric disorder, other than PTSD, either began during or was otherwise caused by the Veteran's military service.

The Board notes that the Veteran has contended on his own behalf that his current acquired psychiatric disorder is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his psychiatric symptomatology, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between the accident he caused or witnessed during service and his acquired psychiatric disorder.  Therefore, the Board finds that Veteran to lack the competency to render an opinion regarding the etiology of his acquired psychiatric disorder as such is a complex medical question.  See Woehlaert, supra.  Additionally, the Veteran has not alleged a continuity of psychiatric symptomatology since service.  Rather, he has only claimed that his acquired psychiatric disorder is the result of the alleged accident.  He has not alleged that such is otherwise the result of his military service.  Therefore, as there is no competent evidence that the Veteran has an acquired psychiatric disorder as a result of his military service, service connection is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for PTSD and depression is reopened. 

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


